DETAILED ACTION
This is in response to application filed on April 14th, 2021 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “cross connecting stitch” starting in Claim 1 Line 10 is not found in the specification; as best understood, it is referring to [0024] and is in the context of Fig. 6B wherein GB3 and GB5 do not extend into another needle row in section 32 unlike GB4 and GB6
Claim 2 “second knitting sequence is identical to the first knitting sequence except for the at least one cross connecting stitch dropped to form the at least two strips” is not found in the specification; examiner recommends adding the limitation into an appropriate section of the specification, as the claim seems supported by Fig. 6B
Claim 4 “second knitting sequence is identical to the first knitting sequence except for the at least two cross connecting stitches dropped to form the at least three strips” is not found in the specification; examiner recommends adding the limitation into an appropriate section of the specification, as the claim seems supported by Fig. 6B
Claim 5 “each dropped stitch stays on one needle row of the warp knitting machine for the length of the second knitting sequence forming a lengthwise edge of each strip” is not in the specification but seems to be related to [0037]; especially in light of the claim objection to Claim 5 below regarding inadvertently positively claiming the warp knitting machine, Claim 5 is recommended to be rewritten with language found in [0024] referring to cross connections
Claim 6 “wherein the second knitting sequence is identical to the first knitting sequence except at the lengthwise edge of each strip” is recommended to be added to an appropriate section of the specification such as the summary, as the claim seems supported by [0037] and Fig. 6B
Claims 7-9 term “looped” is not found in the specification and recommended to be added to an appropriate section of the specification, as it seems supported by Fig. 6B
Claim 12 “at least twice” is not found in the specification and is recommended to be added into an appropriate section, as it seems related to [0024]
Similar objection for Claim 14 “cross connecting stitches” as for Claim 1
Similar objection for Claim 15 as for Claim 2
Similar objection for Claim 16 as for Claim 5
Similar objection for Claim 17 as for Claim 6
Similar objection for Claim 19 as for Claim 4
Similar objection for Claim 20 as for Claims 7-9
Claim Objections
Claim(s) 3, 5, 6, 9, 16, 18 is/are objected to because of the following informalities: 
Claim 3 Line 2 before “lengthwise” delete “in”
Claim 5 is objected to for seemingly inadvertently positively claiming the warp knitting machine and its needles; Claims 1-13 preamble establish that the claim is a product claim directed to the positively claimed fabric, not the machine; Claims 1-13 are recommended for review as they seem to be claiming a fabric (such as with courses and wales) but does so instead by claiming the fabric relative to a warp knitting machine
Claim 5 “each dropped stitch” is recommended to read “the at least one cross connecting stitch” for consistency in terminology
Claim 5 Line 2 “the length” should read “a length” 
Claim 5 Lines 2-3 “a lengthwise edge of each strip” antecedent basis needs review, as strip lengthwise edges were already established in Claim 5 Lines 7-8; Claim 1 Lines 7-8 could read “along lengthwise edges of the at least two strips” such that Claim 5 reads “forming the lengthwise edges of the at least two strips”
Relatedly, Claim 6 may be “except at the lengthwise edges of the at least two strips” for clearer antecedent basis
Claim 9 is objected to for not more clearly establishing the relationship between the looped cross connecting stitches of Claim 9 Line 2 back to the “at least one cross connecting stitch” in Claim 1
Similar objections for Claim 16 as for Claim 5
Similar objection for Claim 18 as for Claim 3
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 1-4, 7-9, 11, 12, 14, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaczmarczyk (USPN 5797283).
Regarding Claim 1, Kaczmarczyk teaches a warp knitted fabric formed by a warp knitting machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 2; Col. 1 Lines 7-9, 11-12, wherein the crochet machine warp knits warps in the fabric and therefore the fabric is warp knitted and the crochet machine is a warp knitting machine; Col. 2 Lines 3-4; Col. 2 Line 50), the warp knitted fabric comprising:
a first knitted portion formed using a first knitting sequence in a machine direction (see Fig. 1 for first knitted portion 7; Col. 2 Lines 44-46; wherein the section 7 is knitted and therefore has a knitting sequence; machine direction being downward in the figure),
the first knitted portion formed of a set of continuous textile strands (see Fig. 1 for weft 2 and warp yarns 3, 5 being continuous; Col. 2 Lines 48-55);
a second knitted portion formed of the set of continuous textile strands using a second knitting sequence in the machine direction (see Fig. 1 for second knitted portion 8; Col. 2 Lines 44-47; wherein the second 8 is knitted and therefore has a knitting sequence, machine direction being downward in the figure; wherein Fig. 1 shows that the second knitted portion 8 is of the same 2, 3, 5 continuous textile strands of first knitted section 7),
the second knitted portion comprising at least two strips extending lengthwise in the machine direction and detached from one another along their lengthwise edges (see Figs. 1 and 2 where strips of 9 in section 8 are separated by spacing 10; Col. 2 Lines 55-57; see Figs. 1 and 2 for strips 9 detached along lengthwise edges);
wherein the second knitting sequence differs from the first knitting sequence in that at least one cross connecting stitch is dropped to form the at least two strips (see abstract; chain stitches are formed at each intersection; see Figs. 1 and 2 where cross connecting stitches of weft 2 in section 7, specifically intersections of weft 2 on the third wale (thread 3) are dropped in section 8 and are now only extend to the second wale (thread 5) and therefore form the at least two strips; said another way, section 7 weft 2 had stitches on 3, 5, 3 in one pass and in section 8 weft 2 only has stitches on 3, 5 in one pass) and
wherein the first knitted portion and the second knitted portion alternate sequentially in the machine direction (see Fig. 1 for alternating; Col. 1 Lines 21-22, 25-27; Col. 2 Lines 44-47).
Regarding Claim 2, Kaczmarczyk further teaches the fabric of Claim 1, wherein the second knitting sequence is identical to the first knitting sequence except for the at least one cross connecting stitch dropped to form the at least two strips (see Fig. 1).
Regarding Claim 3, Kaczmarczyk further teaches the fabric of Claim 1, wherein the second knitted portion includes at least three strips extending in lengthwise in the machine direction (see Fig. 1)
and wherein the second knitting sequence differs from the first knitting sequence in that at least two cross connecting stitches are dropped to form the at least three strips (see Fig. 1).
Regarding Claim 4, Kaczmarczyk further teaches the fabric of Claim 3, wherein the second knitting sequence is identical to the first knitting sequence except for the at least two cross connecting stitches dropped to form the at least three strips (see Fig. 1; the relation between 2, 3, and 5 are identical except for the at least two cross connecting stitches dropped).
Regarding Claim 7, Kaczmarczyk further teaches the fabric of Claim 1, wherein each of the set of continuous textile strands is looped at each knitting stitch in the first knitting sequence (see abstract; wherein it is known that chain stitches are loops, see extrinsic evidence Matthew USPN 5074129).
Regarding Claim 8, Kaczmarczyk further teaches the fabric of Claim 7, wherein at least a portion of the set of continuous textile strands is looped at each knitting stitch in the second knitting sequence (see abstract; still have chain stitches in section 8 and therefore loop).
Regarding Claim 9, Kaczmarczyk further teaches the fabric of Claim 8, wherein at least a portion of the set of continuous textile strands in the first knitting sequence are looped cross connecting stitches (see abstract; chain stitches are formed at each intersection and therefore looped; cross connecting stitches is an intersection and therefore a loop; see annotated Fig. 1 below for looped cross connecting stitches),
and wherein at least a first portion of the looped cross connecting stitches are dropped to form the at least two strips (see Fig. 1 where at least a first portion of the looped cross connecting stitches of section 7 have been dropped from the wale of thread 3 to form at least two strips in section 8; see annotated Fig. 1 below for first portion dropped)
and a second portion of the looped cross connecting stitches are not dropped (see Fig. 1 where at least a second portion of the looped cross connecting stitches are not dropped inasmuch as they still form looped cross connecting stitches on the wale of thread 5, wherein they are cross connecting stitches as opposed to crossing from the first wale of thread 3 to the wale of thread 5; see annotated Fig. 1 below for second portion not dropped).

    PNG
    media_image1.png
    929
    942
    media_image1.png
    Greyscale

Regarding Claim 11, Kaczmarczyk further teaches the fabric of Claim 1, wherein the first knitted portion and the second knitted portion comprise a warp knit mesh with diamond-shaped openings (see Figs. 1 and 2, in that the spacings 10 have four sides; where the portions, previously established as a warp knit, are a mesh in that they are a grid).
Regarding Claim 12, Kaczmarczyk further teaches the fabric of Claim 1, wherein the first knitting sequence is repeated at least twice to make the first knitted portion (see Fig. 1, where the two sections of 7 constitute a first knitted portion still of the same continuous textile strands),
and the second knitting sequence is repeated at least twice to make the second knitted portion (see Fig. 2; where two sections of 8 constitute a second first knitted portion still of the same continuous textile strands; wherein Col. 2 Lines 44-47 indicate more than one section of 8).

Regarding Claim 14, Kaczmarczyk teaches a method of manufacturing a warp knitted fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure of the warp knitted fabric required for rejecting the method, see ensuing recitations of the rejection; see Figs. 1 and 2; Col. 1 Lines 7-9, 11-12, wherein the crochet machine warp knits warps in the fabric and therefore the fabric is warp knitted and the crochet machine is a warp knitting machine; Col. 2 Lines 3-4; Col. 2 Line 50), the method comprising:
knitting a set of textile strands in a first knitting sequence in a machine direction on a warp knitting machine to form a first knitted portion (see Fig. 1 for first knitted portion 7; Col. 2 Lines 44-46; wherein the section 7 is knitted and therefore has a knitting sequence; machine direction being downward in the figure),
wherein the first knitting sequence includes at least two cross connecting stitches (see abstract; chain stitches are formed at each intersection; see Figs. 1 and 2 where there are at least two cross connecting stitches of weft 2 in section 7);
dropping at least one of the at least two cross connecting stitches to knit the set of textile strands in a second knitting sequence in the machine direction on the warp knitting machine to form a second knitted portion comprising at least two strips extending lengthwise in the machine direction and detached from one another along their lengthwise edges (for second knitted portion of second knitting sequence --see Fig. 1 for second knitted portion 8; Col. 2 Lines 44-47; wherein the second 8 is knitted and therefore has a knitting sequence, machine direction being downward in the figure; for at least two strips detached --see Figs. 1 and 2 where strips of 9 in section 8 are separated by spacing 10; Col. 2 Lines 55-57; see Figs. 1 and 2 for strips 9 detached along lengthwise edges; for dropping-- see Figs. 1 and 2 where cross connecting stitches of weft 2 in section 7, specifically intersections of weft 2 on the third wale (thread 3) are dropped in section 8 and are now only extend to the second wale (thread 5) and therefore form the at least two strips; said another way, section 7 weft 2 had stitches on 3, 5, 3 in one pass and in section 8 weft 2 only has stitches on 3, 5 in one pass); and
alternating first knitted portion and the second knitted portion sequentially in the machine direction (see Fig. 1 for alternating; Col. 1 Lines 21-22, 25-27; Col. 2 Lines 44-47).
Regarding Claim 15, Kaczmarczyk further teaches the method of Claim 14 wherein the second knitting sequence is identical to the first knitting sequence except for the at least one cross connecting stitch dropped to form the at least two strips (see Fig. 1).
Regarding Claim 18, Kaczmarczyk further teaches the method of Claim 14 wherein the second knitted portion includes at least three extending in lengthwise in the machine direction and further comprising dropping at least two cross connecting stitches to form the at least three strips (see Fig. 1).
Regarding Claim 19, Kaczmarczyk further teaches the method of Claim 18 wherein the second knitting sequence is identical to the first knitting sequence except for the at least two cross connecting stitches dropped to form the at least three strips (see Fig. 1; the relation between 2, 3, and 5 are identical except for the at least two cross connecting stitches dropped).
Regarding Claim 20, Kaczmarczyk further teaches the method of Claim 14 wherein at least a portion of the set of the continuous textile strands in the first knitting sequence are looped cross connecting stitches (see abstract; chain stitches are formed at each intersection and therefore looped; cross connecting stitches is an intersection and therefore a loop; see annotated Fig. 1 below for looped cross connecting stitches),
and wherein the step of dropping at least one of the at least two cross connecting stitches to knit the set of textile strands in the second knitting sequence include dropping at least a first portion of the looped cross connecting stitches and not dropping a second portion of the looped cross connecting stitches (see Fig. 1 where at least a first portion of the looped cross connecting stitches of section 7 have been dropped from the wale of thread 3 to form at least two strips in section 8; see annotated Fig. 1 below for first portion dropped; (see Fig. 1 where at least a second portion of the looped cross connecting stitches are not dropped inasmuch as they still form looped cross connecting stitches on the wale of thread 5, wherein they are cross connecting stitches as opposed to crossing from the first wale of thread 3 to the wale of thread 5; see annotated Fig. 1 below for second portion not dropped).

    PNG
    media_image1.png
    929
    942
    media_image1.png
    Greyscale

SECOND INTPRETATION: Claim(s) 1, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (USPN 4074543).
Regarding Claim 1, Schmidt teaches a warp knitted fabric formed by a warp knitting machine (see Figs. 1-2 with chain notation in Col. 3 Lines 60-Col. 4 Line 19; Col. 1 Lines 41-43; Col. 1 Lines 8, 11, where Schmidt teaches a warp knitted fabric as the lace is formed on a raschel machine), the warp knitted fabric comprising:
a first knitted portion formed using a first knitting sequence in a machine direction (see Fig. 2, where courses 5-7 constitute the first knitting sequence, where courses 5-7 is a first knitted portion as it is part of the knitted fabric, where machine direction is “up/down” in the direction of the course numerals 1-12, where Fig. 2 corresponds to Fig. 1),
the first knitted portion formed of a set of continuous textile strands (see Figs. 1 and 2);
a second knitted portion formed of the set of continuous textile strands using a second knitting sequence in the machine direction (see Fig. 2; where courses 1-4 constitute a second knitting sequence; where courses 1-4 is a second knitted portion as it is part of the knitted fabric, where machine direction is “up/down” in the direction of the course numerals 1-12, where Fig. 2 corresponds to Fig. 1),
the second knitted portion comprising at least two strips extending lengthwise in the machine direction and detached from one another along their lengthwise edges (see Fig. 1 where A1, D form one strip and where C, B form another strip, both lengthwise in the machine direction, where Fig. 5 also shows at least two strips lengthwise in the machine direction; wherein strips are detached from one another at least at sections along the lengthwise edges; see annotated Fig. 1 below for annotations of at least portions of the lengthwise edges, sections of which are detached);

    PNG
    media_image2.png
    771
    635
    media_image2.png
    Greyscale

wherein the second knitting sequence differs from the first knitting sequence in that at least one cross connecting stitch is dropped to form the at least two strips (see course 6 for at least one cross connecting stitch formed by 24 or 26 which has been dropped in at least courses 2-4 of the second knitting sequence and therefore form first strip at A1, D and second strip at C,B) ; and
wherein the first knitted portion and the second knitted portion alternate sequentially in the machine direction (see Fig. 5, where courses 1-4 and courses 5-7 alternate sequentially in the machine direction).
Regarding Claim 10, Schmidt further teaches the fabric of Claim 1, wherein the first knitting sequence and the second knitting sequence are identical for at least two guide bars and differ from at least two guide bars where at least two cross connecting stitches are dropped (see Col. 3 Line 60-Col. 4 Line 29 for chain notations shown in Fig. 2 resulting in Fig. 1; wherein first knitting sequence is courses 5-8; second knitting sequence is courses 1-4; wherein the chain notations show GB 1,4 for threads 20, 22 are identical between courses 1-8 (first/second knitting sequence); wherein the first knitting sequence at course 6 on GB 2, 3 for threads 24, 26 is different from the second knitting sequence at course 5 where two stitches are dropped by threads 24, 26).

Regarding Claim 14, Schmidt teaches a method of manufacturing a warp knitted fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; for the structure of the warp knitted fabric required for rejecting the method, see the subsequent recitations; (see Figs. 1-2 with chain notation in Col. 3 Lines 60-Col. 4 Line 19; Col. 1 Lines 41-43; Col. 1 Lines 8, 11, where Schmidt teaches a warp knitted fabric as the lace is formed on a raschel machine), the method comprising:
knitting a set of textile strands in a first knitting sequence in a machine direction on a warp knitting machine to form a first knitted portion (see Fig. 2, where courses 5-7 constitute the first knitting sequence, where courses 5-7 is a first knitted portion as it is part of the knitted fabric, where machine direction is “up/down” in the direction of the course numerals 1-12, where Fig. 2 corresponds to Fig. 1),
wherein the first knitting sequence includes at least two cross connecting stitches (see course 6 for at least two cross connecting stitches formed by 24 and 26);
dropping at least one of the at least two cross connecting stitches to knit the set of textile strands in a second knitting sequence in the machine direction on the warp knitting machine to form a second knitted portion comprising at least two strips extending lengthwise in the machine direction and detached from one another along their lengthwise edges (for second knitting sequence forming second knitted portion -- see Fig. 2; where courses 1-4 constitute a second knitting sequence; where courses 1-4 is a second knitted portion as it is part of the knitted fabric, where machine direction is “up/down” in the direction of the course numerals 1-12, where Fig. 2 corresponds to Fig. 1; for at least two strips lengthwise and detached--see Fig. 1 where A1, D form one strip and where C, B form another strip, both lengthwise in the machine direction, where Fig. 5 also shows at least two strips lengthwise in the machine direction; wherein strips are detached from one another at least at sections along the lengthwise edges; see annotated Fig. 1 below for annotations of at least portions of the lengthwise edges, sections of which are detached; for dropped--see Fig. 1 where cross connecting stitches in course 6 have been dropped in at least courses 2-4 of the second knitting sequence and therefore form first strip at A1, D and second strip at C,B); and

    PNG
    media_image2.png
    771
    635
    media_image2.png
    Greyscale

alternating first knitted portion and the second knitted portion sequentially in the machine direction (see Fig. 5, where courses 1-4 and courses 5-7 alternate sequentially in the machine direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarczyk (USPN 5797283), as applied to the FIRST INTERPRETATION above.
Regarding Claim 13, Kaczmarczyk teaches all the claimed limitations as discussed above in Claim 1.
Kaczmarczyk does not explicitly teach wherein each strip has a width not greater than 2 cm.

However, Kaczmarczyk does teach Col. 3 Lines 37-38 “widths of the individual strands 9 of strand sections can be varied as desired”).
Furthermore, Kaczmarczyk does teach that it is known for fabric in the art being 1/8 inch or less, wherein Kaczmarczyk is teaching such fabric (prior art Col. 1 Line 8-9; invention Col. 2 Line 50 and Col. 2 Lines 21-27; where 1/8 inch or less is 0.125 inches or less, and 2 cm is 0.787 inches).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaczmarczyk’s strip width to be 1/8 inch or less (and therefore not greater than 2 cm) for its desired intended use, especially in light of Kaczmarczyk’s teachings.  

Claim(s) 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (USPN 4074543), as applied to the SECOND INTERPRETATION above.
Regarding Claim 5, Schmidt teaches all the claimed limitations as discussed above in Claim 1.
Schmidt embodiments Figs. 1 and 2 do not explicitly teach wherein each dropped stitch stays on one needle row of the warp knitting machine for the length of the second knitting sequence forming a lengthwise edge of each strip.

However, Schmidt embodiment Fig. 3 teaches wherein each dropped stitch stays on one needle row of the warp knitting machine for the length of the second knitting sequence forming a lengthwise edge of each strip (courses 1-4 are the second knitting sequence; wherein each dropped stitch/at least two dropped cross connecting stitches are those in courses 2-4 shown as staying on one needle row for a particular/the length of the sequence that helps form at least a section of an edge, where one of ordinary skill in the art would understand that Fig. 3 would still form strips and edges as claimed, Col. 3 Lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt’s embodiments Figs. 1 and 2 with the variation of Fig. 3 especially as Schmidt teaches as such for aesthetic design choice which could be seen in the final product (such as in Fig. 5).
Regarding Claim 6, modified Schmidt teaches all the claimed limitations as discussed above in Claim 5.
Modified Schmidt further teaches wherein the second knitting sequence is identical to the first knitting sequence except at the lengthwise edge of each strip (see Fig. 1, wherein one of ordinary skill in the art understands how Fig. 1 would change based on the modification with Fig. 3; where second knitting sequence courses 1-4 is the same as first knitting sequence courses 5-8, such as with threads 20, 22 forming A1, D and A, D1, except at certain areas which are all located along the lengthwise edges).
Regarding Claim 16, Schmidt teaches all the claimed limitations as discussed above in Claim 14.
Schmidt embodiments Figs. 1 and 2 do not explicitly teach wherein each dropped stitch stays on one needle row of the warp knitting machine for the length of the second knitting sequence forming a lengthwise edge of each strip.

However Schmidt embodiment Fig. 3 teaches Schmidt embodiments Figs. 1 and 2 do not explicitly teach (courses 1-4 are the second knitting sequence; wherein each dropped stitch/at least two dropped cross connecting stitches are those in courses 2-4 shown as staying on one needle row for a particular/the length of the sequence that helps form at least a section of an edge, where one of ordinary skill in the art would understand that Fig. 3 would still form strips and edges as claimed, Col. 3 Lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt’s embodiments Figs. 1 and 2 with the variation of Fig. 3 especially as Schmidt teaches as such for aesthetic design choice which could be seen in the final product (such as in Fig. 5).
Regarding Claim 17, modified Schmidt teaches all the claimed limitations as discussed above in Claim 16.	
Modified Schmidt further teaches wherein the second knitting sequence is identical to the first knitting sequence except at the lengthwise edge of each strip (see Fig. 1, wherein one of ordinary skill in the art understands how Fig. 1 would change based on the modification with Fig. 3; where second knitting sequence courses 1-4 is the same as first knitting sequence courses 5-8, such as with threads 20, 22 forming A1, D and A, D1, except at certain areas which are all located along the lengthwise edges).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Calamito (USPN 5080142), Martin (USPN 8881635) directed to detached strips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732